


Exhibit 10.5

 

RESTRICTED STOCK AGREEMENT

 

REDDY ICE HOLDINGS, INC.
2005 LONG TERM INCENTIVE AND
SHARE AWARD PLAN, AS AMENDED

 

GRANTEE: [          ]

 

NO. OF SHARES: [          ]

 

This Agreement (the “Agreement”) evidences the award of [          ] restricted
shares (each, an “Award Share,” and collectively, the “Award Shares”) of the
common stock, $0.01 par value per share (“Common Stock”), of Reddy Ice
Holdings, Inc., a Delaware corporation (the “Company”), granted to you,
[          ], effective as of April 14, 2009 (the “Grant Date”), pursuant to the
Reddy Ice Holdings, Inc. 2005 Long Term Incentive and Share Award Plan, as
amended (the “Plan”) and conditioned upon your agreement to the terms described
below.  All of the provisions of the Plan are expressly incorporated into this
Agreement.

 

1.             Terminology.  Unless otherwise provided in this Agreement,
capitalized words used herein are defined in the Glossary at the end of this
Agreement.

 

2.             Vesting.

 

(a)           All of the Award Shares are nonvested and forfeitable as of the
Grant Date.

 

(b)           So long as your Service with the Company is continuous from the
Grant Date through the applicable date upon which vesting is scheduled to occur,
33.3% of the Award Shares will vest and become nonforfeitable on January 1,
2010, 33.3% of the Award Shares will vest and become nonforfeitable on
January 1, 2011, and the remaining Award Shares will vest and become
nonforfeitable on January 1, 2012, such that 100% of the Award Shares will be
vested and nonforfeitable on January 1, 2012 (each a “Vesting Date”).  The
extent to which the Award Shares are vested and nonforfeitable as of a
particular date is rounded down to the nearest whole share.  However, vesting
and nonforfeitability is rounded up to 100% on the final Vesting Date.

 

(c)           Unless otherwise determined by the Committee, none of the Award
Shares will become vested and nonforfeitable after your Service with the Company
ceases.

 

(d)           If before all of your Award Shares vest and become nonforfeitable,
your Service with the Company terminates as a result of your death, then as of
such termination you shall be deemed to be vested in a number of Award Shares
under Section 2(b) equal to (i) the total number of Award Shares that would vest
and become nonforfeitable upon the next scheduled Vesting Date, multiplied by
(ii) a fraction, the numerator of which is the total number of days measured
from the last Vesting Date to the date that your Service terminates and the
denominator of which is 365.

 

(e)           If before all of your Award Shares vest and become nonforfeitable,
your Service with the Company terminates as a result of your Disability or your
termination by the Company without Cause,

 

1

--------------------------------------------------------------------------------


 

then as of such termination you shall be deemed to have continued Service for an
additional [  ] months (the “Deemed Service Period”) for purposes vesting and
nonforfeitability of Award Shares under Section 2(b).  Any Award Shares which
would have vested and become nonforfeitable during the Deemed Service Period
shall vest and become nonforfeitable immediately upon the termination of your
Service as contemplated by this Section 2(e).

 

3.             Restrictions on Transfer.

 

(a)           Until an Award Share becomes vested and nonforfeitable, it may not
be sold, assigned, transferred, pledged, hypothecated or disposed of in any way
(whether by operation of law or otherwise), except by will or the laws of
descent and distribution, and shall not be subject to execution, attachment or
similar process.

 

(b)           Any attempt to dispose of any such Award Shares in contravention
of the restrictions set forth in Section 3(a) shall be null and void and without
effect.  The Company shall not be required to (i) transfer on its books any
Award Shares that have been sold or transferred in contravention of this
Agreement or (ii) treat as the owner of Award Shares, or otherwise accord
voting, dividend or liquidation rights to, any transferee to whom Award Shares
have been transferred in contravention of this Agreement.

 

4.             Stock Certificates.  You are reflected as the owner of record of
the Award Shares as of the Grant Date on the Company’s books.  The Company or an
escrow agent appointed by the Committee will hold in escrow the share
certificates for safekeeping, or the Company may otherwise retain the Award
Shares in uncertificated book entry form, until the Award Shares become vested
and nonforfeitable.  Until the Award Shares become vested and nonforfeitable,
any share certificates representing such shares will include a legend to the
effect that you may not sell, assign, transfer, pledge, or hypothecate the Award
Shares.  All regular cash dividends on the Award Shares held by the Company will
be paid directly to you on the dividend payment date.  As soon as practicable
after vesting of the Award Shares, the Company will deliver a share certificate
to you, or deliver shares electronically or in certificate form to your
designated broker on your behalf, for such vested Award Shares.  Upon the
request of the Committee, you shall deliver to the Company a stock power,
endorsed in blank, with respect to any Award Shares that have been forfeited
pursuant to this Agreement.

 

5.             Tax Election and Tax Withholding.

 

(a)           You hereby agree to make adequate provision for foreign, federal,
state and local taxes required by law to be withheld, if any, which arise in
connection with the grant of the Award Shares.  The Company shall have the right
to deduct from any compensation or any other payment of any kind due you
(including withholding the issuance or delivery of shares of Common Stock or
redeeming Award Shares) the amount of any federal, state, local or foreign taxes
required by law to be withheld as a result of the grant of the Award Shares in
whole or in part; provided, however, that the value of the shares of Common
Stock withheld or redeemed may not exceed the statutory minimum withholding
amount required by law.  In lieu of such deduction, the Company may require you
to make a cash payment to the Company equal to the amount required to be
withheld.  If you do not make such payment when requested, the Company may
refuse to issue any Common Stock certificate under this Agreement until
arrangements satisfactory to the Committee for such payment have been made.

 

(b)           You hereby acknowledge that you have been advised by the Company
to seek independent tax advice from your own advisors regarding the availability
and advisability of making an election under Section 83(b) of the Internal
Revenue Code of 1986, as amended, and that any such election, if made, must be
made within 30 days of the Grant Date.  You expressly acknowledge that you are
solely responsible for filing any such Section 83(b) election with the
appropriate governmental authorities, irrespective of the fact that such
election is also delivered to the Company.  You may not rely on the Company or
any of its officers, directors or employees for tax or legal advice regarding
this award. 

 

2

--------------------------------------------------------------------------------


 

You acknowledge that you have sought tax and legal advice from your own advisors
regarding this award or have voluntarily and knowingly foregone such
consultation.

 

6.             Adjustments for Corporate Transactions and Other Events.

 

(a)           Stock Dividend, Stock Split and Reverse Stock Split.  Upon a stock
dividend of, or stock split or reverse stock split affecting, the Common Stock,
the number of Award Shares and the number of such Award Shares that are
nonvested and forfeitable shall, without further action of the Committee, be
adjusted to reflect such event.  The Committee shall make adjustments, in its
discretion, to address the treatment of fractional shares with respect to the
Award Shares as a result of the stock dividend, stock split or reverse stock
split; provided that such adjustments do not result in the issuance of
fractional Award Shares.  Adjustments under this Section 6 will be made by the
Committee, whose determination as to what adjustments, if any, will be made and
the extent thereof will be final, binding and conclusive.

 

(b)           Binding Nature of Agreement.  The terms and conditions of this
Agreement shall apply with equal force to any additional and/or substitute
securities received by you in exchange for, or by virtue of your ownership of,
the Award Shares, to the same extent as the Award Shares with respect to which
such additional and/or substitute securities are distributed, whether as a
result of any spin-off, stock split-up, stock dividend, stock distribution,
other reclassification of the Common Stock of the Company, or similar event,
except as otherwise determined by the Committee.  If the Award Shares are
converted into or exchanged for, or stockholders of the Company receive by
reason of any distribution in total or partial liquidation or pursuant to any
merger of the Company or acquisition of its assets, securities of another
entity, or other property (including cash), then the rights of the Company under
this Agreement shall inure to the benefit of the Company’s successor, and this
Agreement shall apply to the securities or other property (including cash)
received upon such conversion, exchange or distribution in the same manner and
to the same extent as the Award Shares.

 

7.             Non-Guarantee of Employment or Service Relationship.  Nothing in
the Plan or this Agreement shall alter your at-will or other employment status
or other service relationship with the Company, nor be construed as a contract
of employment or service relationship between the Company and you, or as a
contractual right of you to continue in the employ of, or in a service
relationship with, the Company for any period of time, or as a limitation of the
right of the Company to discharge you at any time with or without cause or
notice and whether or not such discharge results in the forfeiture of any Award
Shares or any other adverse effect on your interests under the Plan.

 

8.             Rights as Stockholder.  Except as otherwise provided in this
Agreement with respect to the nonvested and forfeitable Award Shares, you will
possess all incidents of ownership of the Award Shares, including the right to
vote the Award Shares and receive dividends and/or other distributions declared
on the Award Shares.

 

9.             The Company’s Rights.  The existence of the Award Shares shall
not affect in any way the right or power of the Company or its stockholders to
make or authorize any or all adjustments, recapitalizations, reorganizations or
other changes in the Company’s capital structure or its business, or any merger
or consolidation of the Company, or any issue of bonds, debentures, preferred or
other stocks with preference ahead of or convertible into, or otherwise
affecting the Common Stock or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of the
Company’s assets or business, or any other corporate act or proceeding, whether
of a similar character or otherwise.

 

10.           Notices.  All notices and other communications made or given
pursuant to this Agreement shall be in writing and shall be sufficiently made or
given if hand delivered or mailed by certified mail, addressed to you at the
address contained in the records of the Company, or addressed to the Committee,
care of the Company for the attention of its Corporate Secretary at its
principal executive

 

3

--------------------------------------------------------------------------------


 

office or, if the receiving party consents in advance, transmitted and received
via telecopy or via such other electronic transmission mechanism as may be
available to the parties.

 

11.           Entire Agreement.  This Agreement contains the entire agreement
between the parties with respect to the Award Shares granted hereunder.  Any
oral or written agreements, representations, warranties, written inducements, or
other communications made prior to the execution of this Agreement with respect
to the Award Shares granted hereunder shall be void and ineffective for all
purposes.

 

12.           Amendment.  This Agreement may be amended from time to time by the
Committee in its discretion; provided, however, that this Agreement may not be
modified in a manner that would have a materially adverse effect on the Award
Shares as determined in the discretion of the Committee, except as provided in
the Plan or in a written document signed by each of the parties hereto.

 

13.           Conformity with Plan.  This Agreement is intended to conform in
all respects with, and is subject to all applicable provisions of, the Plan. 
Inconsistencies between this Agreement and the Plan shall be resolved in
accordance with the terms of the Plan.  In the event of any ambiguity in this
Agreement or any matters as to which this Agreement is silent, the Plan shall
govern.  A copy of the Plan is available upon request to the Committee.

 

14.           Governing Law. The validity, construction and effect of this
Agreement, and of any determinations or decisions made by the Committee relating
to this Agreement, and the rights of any and all persons having or claiming to
have any interest under this Agreement, shall be determined exclusively in
accordance with the laws of the State of New York, without regard to its
provisions concerning the applicability of laws of other jurisdictions.  Any
suit with respect hereto will be brought in the federal or state courts in the
districts which include New York County, New York, and you hereby agree and
submit to the personal jurisdiction and venue thereof.

 

15.           Headings.  The headings in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.

 

16.           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

17.           Electronic Delivery of Documents.  By your signing this Agreement,
you (i) consent to the electronic delivery of this Agreement, all information
with respect to the Plan and the Award Shares and any reports of the Company
provided generally to the Company’s stockholders; (ii) acknowledge that you may
receive from the Company a paper copy of any documents delivered electronically
at no cost to you by contacting the Company by telephone or in writing;
(iii) further acknowledge that you may revoke your consent to the electronic
delivery of documents at any time by notifying the Company of such revoked
consent by telephone, postal service or electronic mail; and (iv) further
acknowledge that you understand that you are not required to consent to
electronic delivery of documents.

 

4

--------------------------------------------------------------------------------


 

GLOSSARY

 

(a)           “Affiliate” means any entity, whether now or hereafter existing,
which controls, is controlled by, or is under common control with Reddy Ice
Holdings, Inc. (including but not limited to joint ventures, limited liability
companies and partnerships).  For this purpose, “control” means ownership of 50%
or more of the total combined voting power or value of all classes of stock or
interests of the entity.

 

(b)           “Cause” shall mean the circumstances set forth in any applicable
severance or employment agreement with the Company (the “Severance Agreement”)
or, in the absence thereof, if you (i) are convicted of, or plead guilty to, a
felony or a crime involving moral turpitude, (ii) engage in independently
verified, continuing and unremedied substance abuse involving drugs or alcohol,
(iii) perform an action or fail to take an action that, in the reasonable
judgment of a majority of the disinterested members of the Board, constitutes
willful dishonesty, larceny, fraud or gross negligence by you in the performance
of your duties to the Company, or make a knowing or reckless misrepresentation
(including by omission of any material adverse information) to shareholders,
directors or officers of Reddy Ice Holdings, Inc., (iv) willfully and repeatedly
fail, after 10 business days’ notice, to materially follow the written policies
of the Company or instructions of the Board or (v) materially breach any
agreement to which you and the Company or any of its Affiliates are a party, or
materially breach any written policy, rule or regulation adopted by the Company
or any of its Affiliates relating to compliance with securities laws or other
laws, rules or regulations and such breach is not cured by you or waived in
writing by the Company within 30 days after written notice of such breach to
you.

 

(c)           “Committee” means the Compensation Committee of the Board or such
other Board Committee as may be designated by the Board to administer the Plan.

 

(d)           “Company” means Reddy Ice Holdings, Inc. and its Affiliates,
except where the context otherwise requires.

 

(e)           “Disability” has the meaning set forth in the Severance Agreement.

 

(f)            “Service” means your employment or other service relationship
with the Company and its Affiliates.  Your Service will be considered to have
ceased with the Company and its Affiliates if, immediately after a sale, merger
or other corporate transaction, the trade, business or entity with which you are
employed or otherwise have a service relationship is not Reddy Ice
Holdings, Inc. or an Affiliate of Reddy Ice Holdings, Inc.

 

(g)           “You”; “Your”.  You means the recipient of the Award Shares as
reflected in the first paragraph of this Agreement.  Whenever the word “you” or
“your” is used in any provision of this Agreement under circumstances where the
provision should logically be construed, as determined by the Committee, to
apply to the estate, personal representative, or beneficiary to whom the Award
Shares may be transferred by will or by the laws of descent and distribution,
the words “you” and “your” shall be deemed to include such person.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer.

 

 

 

REDDY ICE HOLDINGS, INC.

 

 

 

 

 

By:

 

 

Name: [          ]

 

Title:   [          ]

 

 

 

 

 

Date:

 

 

 

The undersigned hereby acknowledges that he has carefully read this Agreement
and agrees to be bound by all of the provisions set forth herein.  The
undersigned also consents to electronic delivery of all notices or other
information with respect to the Award Shares or the Company.

 

WITNESS:

 

GRANTEE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[          ]

 

 

 

 

 

Date:

 

 

Enclosure:  The Reddy Ice Holdings, Inc. 2005 Long Term Incentive and Share
Award Plan, as amended

 

6

--------------------------------------------------------------------------------


 

{This Stock Power should be signed in blank and deposited with the Company if
share certificates are issued and/or delivered to the Grantee for Award Shares
that are nonvested and forfeitable.}

 

STOCK POWER

 

FOR VALUE RECEIVED, the undersigned, [          ], hereby sells, assigns and
transfers unto Reddy Ice Holdings, Inc. a Delaware corporation (the “Company”),
or its successor, [          ] shares of common stock, par value $0.01 per
share, of the Company standing in my name on the books of the Company,
represented by Certificate No.                         , or an appropriate book
entry notation, and hereby irrevocably constitutes and appoints
                                                                                                            
as my attorney-in-fact to transfer the said stock on the books of the Company
with full power of substitution in the premises.

 

 

WITNESS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dated:

 

 

--------------------------------------------------------------------------------


 

IMPORTANT TAX INFORMATION

 

INSTRUCTIONS REGARDING SECTION 83(b) ELECTIONS

 

1.     The 83(b) Election is irrevocable.  The 83(b) Election is a voluntary
election that is available to you.  It is your decision whether to file an
83(b) Election.

 

2.     If you choose to make an 83(b) Election, the 83(b) Election Form must be
filed with the Internal Revenue Service within 30 days of the Grant Date; no
exceptions to this rule are made.  YOU SHOULD SEND THE ELECTION VIA CERTIFIED
MAIL OR VIA A DELIVERY SERVICE THAT PROVIDES PROOF OF DELIVERY.

 

3.     You must provide a copy of the 83(b) Election Form to the Corporate
Secretary or other designated officer of the Company.  This copy should be
provided to the Company at the same time that you file your 83(b) Election
Form with the Internal Revenue Service.

 

4.     In addition to making the filing under Item 2 above, you must attach a
copy of your 83(b) Election Form to your tax return for the taxable year that
includes the Grant Date.

 

5.     If you make an 83(b) Election and later forfeit the Award Shares, you
will not be entitled to a refund of the taxes paid with respect to the gross
income you recognized under the 83(b) Election.

 

6.     You must consult your personal tax advisor before making an
83(b) Election.  The attached election forms are intended as samples only, they
must be tailored to your circumstances and may not be relied upon without
consultation with a personal tax advisor.

 

--------------------------------------------------------------------------------


 

SECTION 83(b) ELECTION FORM

 

Election Pursuant to Section 83(b) of the Internal Revenue Code to Include
Property in Gross Income in Year of Transfer

 

The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:

 

1.             The name, address, and taxpayer identification number of the
undersigned are:

 

[          ]

                                                    

                                                    

     -     -        

 

2.             The property with respect to which the election is made is
[          ] of common stock, par value $0.01 per share, of Reddy Ice
Holdings, Inc., a Delaware corporation (the “Company”).

 

3.             The date on which the property was transferred was April 14,
2009, the date on which the taxpayer received the property pursuant to a grant
of restricted stock.

 

4.             The taxable year to which this election relates is calendar year
2008.

 

5.             The property is subject to restrictions in that the property is
not transferable and is subject to a substantial risk of forfeiture until the
taxpayer vests in the property.  100% of the shares will be vested and
nonforfeitable on                                          , provided that the
taxpayer is in the employ of the Company on such dates.

 

6.             The fair market value at the time of transfer (determined without
regard to any restrictions other than restrictions which by their terms will
never lapse) of the property with respect to which this election is being made
is $                                 per share; with a cumulative fair market
value of $                            .  The taxpayer did not pay any amount for
the property transferred.

 

7.             A copy of this statement was furnished to Reddy Ice
Holdings, Inc. for whom the taxpayer rendered the services underlying the
transfer of such property.

 

8.             This election is made to the same effect, and with the same
limitations, for purposes of any applicable state statute corresponding to
Section 83(b) of the Internal Revenue Code.

 

The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner of Internal Revenue.

 

 

Signed:

 

 

 

 

Date:

 

 

 

 

Letter for filing Section 83(b) Election Form

 

--------------------------------------------------------------------------------


 

[DATE]

 

CERTIFIED MAIL

RETURN RECEIPT REQUESTED

 

Internal Revenue Service Center

 

 

 

(the Service Center to which individual income tax return is filed)

 

Re:

83(b) Election of [          ]

 

Social Security Number:

 

 

 

Dear Sir/Madam:

 

Enclosed is an election under Section 83(b) of the Internal Revenue Code of
1986, as amended, with respect to certain shares of stock of Reddy Ice
Holdings, Inc., a Delaware corporation, that were transferred to me on
                                              .

 

Please file this election.

 

 

 

Sincerely,

 

 

 

 

 

 

 

[        ]

cc:  Corporate Secretary of Reddy Ice Holdings, Inc.

 

2

--------------------------------------------------------------------------------
